Title: To Thomas Jefferson from Henry Dearborn, 22 April 1802
From: Dearborn, Henry
To: Jefferson, Thomas


            Sir	
              April 22d. 1802
            Will it be proper for me to apply to the chairman of the Committee of ways & means for an appropriation of five or six thousand dollars for defraying the expences of compleeting the line between the Cherokees and North Carolina, and for runing and marking the Chocktaw line, and also for ascertaining and runing the lines of the reserved tracts in the Northwestern & Indiana Territories, or should the application be made by your self.
            with respectfull consideration I am Sir Your Huml Servt
            H. Dearborn
          